Title: To Thomas Jefferson from Thomas Sanford, 23 December 1808
From: Sanford, Thomas
To: Jefferson, Thomas


                  
                     His Excellency—The President
                        
                        of the United States
                     
                     New York 23d. December 1808
                  
                  Having resided upwards of two Years at Carthagena where I was detained prosecuting my claim for a Vessel captured by the Spaniards and being well acquainted with the officers and inhabitants of that place as well as its local situation I exerted myself to effect the liberation of my countreymen who had ignorantly embarked in the Miranda expedition and became prisoners.—By unremitted attention & the advance of some money I sought the earliest opportunity to put—Moses Smith—William Lippencott and John H Sherman on board a Schooner commanded by Captain Harvey of Baltimore—where they arrived in safety John Thomas O Sullivan I put on board the British armed Brig called the Wolf—from which he was landed in Jamaica and has since came here—Their escape was effected by rowing them out in a small boat at night and returning before day if no Vessel appeared—throughout the day they were concealed.—In these attempts I admit my personal liberty was put in jeopardy, but still a sense of duty to my Countrymen gave me confidence in the course dictated to me by my feelings and their sufferings.—
                  I am confident with the facilities that Your Excellency might give to the arrangement I shall propose,—the liberation of the thirty six persons still confined might be easily effected.—All that I desire would be the priveledge of going out with a Vessel of about 150 tons with flour provisions &c—and a small sum of money—say four or five thousand dollars in order to bribe my way and theirs thro the doors of their prisons—and on my return permission to stop at Exuma one of the Bahama Islands to take a Cargo of salt I have at that place—The Vessels provisions &c I would find and would merely want the sanction of Government to proceed and return.—I would be willing to give bonds that the money should be applied for the purpose of obtaining the freedom of these exiles from their homes—my expedition I should desire to be secret at least until my return—as a Knowledge of it might put my person in danger—The profits of my Cargoes out and home, will be considered by me as Yielding an equivalent for my services, unless the government should be disposed to allow me anything gratuitously on the successful termination of the voyage   I am convinced that no man in the United States can execute this affair better than myself and at so small an expense to the Government—
                  I shall leave this City in the course of the day for my native place—Troy—County of Bristol Massachusetts—at which place I will receive any Communications Your Excellency may choose to make—Should this proposal be deemed improper to be acted upon by Your Excellency—I will still be obliged by an answer as early as the nature of the present engagements of Your Excellency will admit—I will add another Circumstance in relation to my Salt—that at the time the privelige existed of sending for property abroad—I could not avail myself of it as I was then absent and returned but recently
                  I am respectfully Your Excellencys Obedt. Servant
                  
                     Thomas Sanford
                     
                  
               